Appeal from a judgment of the Supreme Court (Ellison, J.), entered June 29, 1994 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting harassment as the result of derogatory comments he made to a correction officer. He challenges this determination, arguing that he was denied the right to present documentary evidence at .the hearing and that the Hearing Officer was biased. Upon review of the record, we find both of petitioner’s claims to be without merit. Petitioner was not provided with a copy of the videotape of the incident because no such videotape was in existence at the time of petitioner’s request. Thus, petitioner was not denied access to relevant documentary evidence. Moreover, the record reveals that the Hearing Officer conducted the hearing in a fair and impartial manner. Consequently, Supreme Court properly dismissed the petition.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.